                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        Civil Action No. 3:18-CV-00586-RJC-DSC

JANE DOE,                                           )
                                                    )
                      Plaintiff,                    )   ORDER GRANTING
                                                    )   PLAINTIFF’S MOTION TO
v.                                                  )   COMPEL PRODUCTION
                                                    )   OF DEFENDANT CHARLOTTE-
CHARLOTTE-MECKLENBURG                               )   MECKLENBURG SCHOOLS BOARD
SCHOOLS BOARD OF EDUCATION                          )   OF EDUCATION
et al.,                                             )
                                                    )
                      Defendants.                   )
                                                    )

       Pursuant the Family Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. §

1232g(b)(2)(B) and Fed. R. Civ. P. 26, and upon due consideration of Plaintiff’s Motion to Compel

Production of Defendants Charlotte-Mecklenburg Schools Board of Education, and upon finding

good cause in support of the same, and upon due consideration of any response by Defendant

Charlotte-Mecklenburg Schools Board of Education, it is ORDERED that Defendant Charlotte-

Mecklenburg Schools Board of Education will provide notice to Q.W. that it will produce his

education record, including the related security camera video footage from November 3, 2015, to

Plaintiff Jane Doe within five business days of this Order.

       SO ORDERED.

                                   Signed: January 7, 2020
